Filed 4/16/21 P. v. Rivera CA2/7
    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not
been certified for publication or ordered published for purposes of rule 8.1115.


 IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                          SECOND APPELLATE DISTRICT

                                       DIVISION SEVEN


THE PEOPLE,                                                 B299461

         Plaintiff and Respondent,                          (Los Angeles County
                                                            Super. Ct. No. YA097491)
         v.

CANDIDO RIVERA,

         Defendant and Appellant.


      APPEAL from a judgment of the Superior Court of Los
Angeles County, Mark S. Arnold, Judge. Affirmed.
      Doris M. LeRoy, under appointment by the Court of Appeal,
for Defendant and Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan S. Pithey, Senior Assistant
Attorney General, Paul M. Roadarmel, Jr., and Stephanie A.
Miyoshi, Deputy Attorneys General, for Plaintiff and Respondent.
                        INTRODUCTION
      A jury convicted Candido Rivera of murder and on other
charges stemming from a police chase and collision in which
Rivera crashed a stolen vehicle into a utility pole, killing his
passenger. Rivera argues the trial court erred in admitting
footage from body cameras worn by two police officers depicting
post-collision events. Rivera contends the footage was irrelevant,
more prejudicial than probative, and cumulative of other evidence.
We affirm.
       FACTUAL AND PROCEDURAL BACKGROUND
A.    The Information
       The information charged Rivera with second degree murder
(Pen. Code,1 § 187, subd. (a); count 1); fleeing a pursuing peace
officer’s motor vehicle causing death (Veh. Code, § 2800.3,
subd. (b); count 2); assault on a peace officer (§ 245, subd. (c);
count 3); driving or taking a vehicle without consent with a prior
conviction (§ 666.5; Veh. Code, § 10851; count 4); misdemeanor
hit-and-run driving resulting in property damage (Veh. Code,
§ 20002, subd. (a); count 5); and misdemeanor driving when
privilege suspended or revoked (Veh. Code, § 14601.1, subd. (a);
count 6). The information alleged that Rivera had served three
prior prison terms within the meaning of section 667.5,
subdivision (b). Rivera pleaded not guilty to the charges and
denied the special allegations.2


1     All further statutory references are to the Penal Code,
unless otherwise indicated.
2     Before trial Rivera pleaded no contest to the charges of
driving or taking a vehicle without consent with a prior conviction
(count 4) and driving when privilege suspended or revoked



                                 2
B.    The Prosecution Case
       On January 9, 2018 at approximately 10:30 a.m., Rivera
drove past Gardena Police Officer Jaycon Sanchez in a silver
Honda CR-V. Sanchez, who was in uniform, ran the Honda’s
license plate and discovered the vehicle had been reported stolen
on January 8, 2018 in South Gate. Sanchez located the vehicle
two blocks away traveling westbound on 168th Street.
       As the Honda approached Sanchez’s patrol car, Rivera
waved at Sanchez and began to pull the Honda to the right curb.
Sanchez activated his patrol car’s emergency lights and drove
forward to prevent Rivera from escaping. Sanchez’s patrol car had
a dashboard camera, and Sanchez was wearing a body camera.
       As Sanchez opened the patrol car’s door, Rivera accelerated
towards Sanchez’s car, striking its door and closing it. Sanchez
remained in the patrol car and began to pursue Rivera. At the
intersection of Normandie Avenue and 166th Street, Rivera ran a
red light and drove on the wrong side of the road.
       When Rivera reached the intersection of Normandie Avenue
and Marine Avenue, the Honda struck an occupied pickup truck.
Rivera did not stop.
       Rivera ran another red light. At the intersection of
Normandie Avenue and Rosecrans Avenue, Rivera drove on the
wrong side of the road.
       Rivera ran a red light at the intersection of Normandie
Avenue and Century Boulevard. Rivera swerved to avoid a




(count 6). Rivera admitted the prior conviction allegations on
count 4.



                                 3
sheriff’s vehicle.3 The Honda collided with another vehicle. Rivera
lost control of the Honda, and it crashed into a utility pole. The
Honda burst into flames.
       The pursuit lasted approximately four minutes, and covered
five to six miles. Rivera ran six or seven red lights, and the
vehicles reached speeds ranging between 70 and 110 miles per
hour.
       Sanchez’s body camera captured Sanchez stating that the
vehicle had “TCed Century and Imperial. TC.4 Roll fire, it’s on
fire. Roll fire, it’s on fire.” Sanchez approached the burning
Honda. Rivera appeared to be alive. Another officer observed that
a person inside the Honda was “[s]till talking.” Sanchez and the
other officer told Rivera to exit the vehicle. Sanchez then shouted,
“Get the female out! Get the female out!” Sanchez told the other
officer that Rivera was the driver and that a passenger was still
inside the car.
       Gardena Police Officer Luis Villanueva approached the
burning vehicle with a fire extinguisher. Villanueva pulled
Rivera, who was slumped over the passenger, out of the vehicle.
Villanueva attempted to pull the female passenger from the car,
but the flames prevented him from extracting her. The passenger
died at the scene.
       Gardena Police Detective Richard Reynaga spoke to Rivera
at the hospital in an effort to identify the female passenger.
Reynaga wore a body camera when he spoke with Rivera.




3    The Los Angeles County Sheriff’s Department assisted the
Gardena Police Department by blocking traffic on Normandie
Avenue and Century Boulevard.
4    “TC” refers to “traffic collision.”



                                 4
       Reynaga told Rivera that he needed the passenger’s name to
do a “death notification.” Rivera replied, “Jackie, that’s all I
know.” Rivera told Reynaga that he had picked Jackie up at an
abandoned house near Florence Avenue and Budlong Avenue.
Rivera said the police could contact people who knew Jackie
through Facebook, but that Rivera did not know Jackie’s Facebook
profile and had contacted her through “Messenger.” Rivera stated
that Jackie and he had been in Gardena “[c]ruising around.”
Rivera asked Reynaga if Jackie was “really bad;” Reynaga replied
that she had “passed away in the crash.”
       Gardena Police Detective Karen Salas, who investigated the
collision, inspected the Honda and found fingernail clippers in its
ignition, indicating that the vehicle had been stolen.5 Salas
obtained city camera footage that had captured portions of the
police chase. At least one camera showed Rivera driving the
Honda on the wrong side of the road. Salas testified that the
police ultimately identified the female passenger as Jacqueline
Cortez.
       The coroner testified that Cortez died from blunt force
trauma from the collision. The coroner stated that it did not
appear the fire contributed to Cortez’s death because he found no
evidence of significant smoke inhalation in Cortez’s airways or
lungs and the toxicological results were “essentially negative” for
carbon monoxide. The coroner testified that Cortez’s head injury
was “devastating” and “incompatible with life.” He testified
Cortez’s death would have been “very immediate,” and that Cortez



5    The parties stipulated that the Honda had been stolen on
January 8, 2019 and that Rivera drove the stolen Honda without
permission on January 9, 2019.



                                 5
would have died “within a matter of seconds.” Cortez was 21 years
old.
C.    The Defense Case
       Gardena Police Officer Joel Martinez drove to Normandie
Avenue and 162nd Street after being dispatched to join the pursuit
of Rivera. Martinez saw Rivera and Sanchez approaching the
intersection. Martinez joined the pursuit behind Sanchez’s patrol
car. Traffic conditions were “[l]ight to moderate,” and the Honda
was traveling 53 miles per hour.
       At the intersection of Magnolia Avenue and Redondo Beach
Boulevard, Martinez began to “call the pursuit,” which meant that
he spoke into his police radio and provided information about the
direction of the pursuit, its speed, the traffic conditions, and any
other observations, including red lights. At the intersection of
Rosecrans Boulevard and Normandie Avenue, Rivera swerved to
the right of a vehicle making a right turn; the Honda hit the right
curb before continuing straight through the intersection. The
traffic light at the intersection was green. At the intersection of
Normandie Avenue and Marine Avenue, Rivera ran a red light.
The Honda was traveling 80 miles per hour.
       Rivera steered the Honda into opposing traffic; the Honda
was traveling 90 miles per hour. Rivera drove the Honda into
opposing traffic three times.
       Just before Imperial Avenue, Martinez lost sight of the
Honda. Martinez arrived at the scene of the collision and saw
Rivera slumped over in the car. Martinez did not know whether
Rivera was alive.




                                 6
D.    Sanchez’s Body Camera Footage
       The prosecution sought to play two portions of footage from
Sanchez’s body camera. The second portion, which runs two
minutes nine seconds, depicts post-collision events at the scene,
including officers using fire extinguishers on the burning vehicle,
officers extracting Rivera from the vehicle, and officers stating
that Cortez could not be extracted. Cortez is not visible in the
footage.
       Defense counsel objected that the post-collision footage was
irrelevant. Defense counsel argued, “There’s no issue about
hitting the pole. There’s no issue about a fire.” The prosecutor
responded that he had “the obligation and the right to prove up
every element of each charge,” including Cortez’s cause of death.
The prosecutor argued the footage was “extremely relevant” to
showing “who they were able to get out of the car, who they were
not able to get out of the car. What happened to the female.”
Defense counsel asserted the footage was “very prejudicial” and
the coroner could testify to Cortez’s cause of death. The trial court
ruled that the footage was “circumstantial evidence of implied
malice” and overruled the defense’s objection.
       As Sanchez testified, the prosecution played the footage for
the jury. Sanchez testified that at the scene he could feel the heat
from the flames, which were “very hot” and “intense.” He stated,
“I could feel my skin somewhat burning, or that feeling of my skin
burning.” Sanchez testified that Villanueva and another officer
pulled Rivera from the burning car, but that the officers could not
extract Cortez because “it was just too hot, and the car . . . was
fully engulfed.” He testified that his goal had been to try to save
both Rivera and Cortez.




                                  7
       Following this testimony, the trial court summoned counsel
to a sidebar. The court stated:
       “All right. Additional relevance for the audio and the
       video is in addition to being circumstantial evidence
       of implied malice, [it] also portrays the heroic
       measures the officers took in rescuing the defendant.
       And also that there was really nothing they could do
       about the female victim.”
E.    Villanueva’s Body Camera Footage
       Villanueva testified after Sanchez. During his testimony,
the prosecution played footage from Villanueva’s body camera.
Defense counsel did not object to the footage.
       The footage runs eight minutes 29 seconds. The first four
minutes 22 seconds shows Villanueva driving his patrol car during
the pursuit of Rivera. The next one minute 30 seconds depicts
Villanueva running to the burning vehicle, spraying a fire
extinguisher, and extracting Rivera from the burning vehicle. It
also depicts Villanueva and other officers realizing they cannot
rescue Cortez. In the last two minutes 47 seconds of the footage
Villanueva paces in the street as firefighters work to extinguish
the fire; Villanueva can be heard cursing and expressing distress
that he could not extract Cortez. Other officers are seen and heard
consoling him. Cortez is not visible in the footage.
       Villanueva testified that he approached the burning vehicle
because “it’s part of [his] job.” He described the heat from the
flames, and explained that the flames prevented him from
extracting Cortez from the car.
       The prosecutor asked Villanueva to confirm that he was
“audibly upset” at the end of the footage. Villanueva testified that
he was “absolutely” upset because:




                                 8
      “[O]ur job is to save people. To see a young lady in
      there hit home. I have three daughters; one that’s
      32, one that’s 27, and one that’s 15. I’m a very
      strong, devoted Christian man—”
Defense counsel objected to this testimony and moved to strike it.
The trial court struck the testimony “about being Christian.”
Villanueva testified that the “bottom line” was that he was upset
because he was not able to save both Rivera and Cortez.
F.    Defense Counsel’s Objections to the People’s Exhibits
      At the close of the People’s case, the trial court asked
defense counsel whether she had objections to any of the People’s
11 trial exhibits.6 Defense counsel stated that the prosecution
sought to introduce nine post-collision vehicle photographs, when
“one or two should suffice.” Defense counsel also objected that the
People sought to introduce “too many” photographs of Cortez,
when one was “probably enough” or “two at most.”




6      The People’s trial exhibits consist of a flash drive containing
dashboard, body, and city camera footage (exhibit 1), four
transcripts of audio from the footage (exhibits 1(a)-(d)), two
photographs of Sanchez’s Gardena police vehicle (exhibits 2 and 3),
two photographs of damage to Sanchez’s police vehicle (exhibit 3),
three post-collision photographs of Cortez in the Honda (exhibit 4),
one photograph of Rivera driving the Honda (exhibit 5), nine post-
collision photographs of the Honda (exhibit 6), three photographs
of the vehicle Rivera struck before hitting the utility pole
(exhibit 7), one autopsy photograph of Cortez’s head and neck
(exhibit 8), one photograph of fingernail clippers in the Honda
ignition (exhibit 9), Cortez’s DMV record and photograph
(exhibits 10(a) and (b)), and a copy of the parties’ stipulation
regarding Rivera’s driving of the stolen Honda (exhibit 11).



                                  9
      Defense counsel further argued that “some” of the videos the
People offered were “very lengthy and cumulative, over and over
again. I just think it’s way too many, so I would just object on
those grounds.” Defense counsel did not identify the specific
videos to which she objected.
      The trial court ruled that the post-collision vehicle
photographs were not cumulative. The court also ruled:
      “I don’t find that any of the exhibits that the People
      have marked are irrelevant. I don’t find them—any
      of them where the prejudicial effect is outweighed by
      the probative value.”
      The trial court asked defense counsel whether she had any
other objections to the 11 exhibits. Defense counsel responded,
“No, Your Honor.”
G.    The Murder Jury Instructions
      After opening statements and again before closing
arguments, the trial court instructed the jury with CALCRIM
No. 520 (first or second degree murder with malice aforethought).
The court instructed the jury that the People must prove that
Rivera committed an act that caused the death of another person
and that when he acted “he had the state of mind called malice
aforethought.” The court explained that “there are two kinds of
malice aforethought, express malice and implied malice,” and that
“proof of either is sufficient to establish the state of mind required
for murder.” The court told the jury that express malice “doesn’t
apply here. No one is saying that [Rivera] intended to kill
anybody.”
      The court instructed the jury on the elements of implied
malice. The court stated:




                                  10
      “The defendant acted with implied malice if:
      1.    He intentionally committed an act;
      2.    The natural and probable consequences of the act were
            dangerous to human life;
      3.    At the time he acted, he knew his act was dangerous to
            human life; and
      4.    He deliberately acted with conscious disregard for
            human life.”
The court further instructed the jury that malice aforethought “is a
mental state that must be formed before the act that causes death
is committed. It does not require deliberation or the passage of
any particular time.”
H.    The Prosecution’s Rebuttal Closing Argument
      At the end of the rebuttal closing argument, the prosecutor
stated:
      “So I want to finish with a study in contrasts.
      Somebody who acts with regard for human life versus
      the defendant who acts without regard for human
      life. Let’s look at Detective Villanueva. This case
      impacted him in a serious way.”
      The prosecutor then played Villanueva’s body camera
footage. The prosecutor stated that Villanueva “was a hero in this
case. He saved the defendant’s life and he put himself in harm’s
way.” The prosecutor noted that Villanueva grabbed a fire
extinguisher and ran towards the burning Honda. The prosecutor
argued:
      “And you heard about the searing heat, and you look
      at that car being fully engulfed and that could have
      exploded at any second. That didn’t stop him and
      Officer Sanchez and the Sheriff [sic] deputies there




                                11
      from putting their lives on the line to save whoever
      [sic] they could inside that car. It didn’t matter to
      them that the defendant endangered their lives and
      ultimately killed Jacqueline, they wanted to save
      lives. That is someone who has a regard for human
      life. That is what regard for life looks like.

      “The defendant is on the other end of that spectrum.
      He has no regard for life. No regard for the life of a
      girl he just met who was only 21 years old. No regard
      for the life of the Gardena police officers who were
      just trying to do their job. He put them in harm’s
      way. . . . He didn’t care about anyone other than
      himself. That is why I said it is selfish and what he
      did was an act of cowardice.

      “I want to end with this, the last four minutes of
      Jackie’s life. Just think about that when you are
      deliberating. The horror, the terror, her last seconds
      on this earth were awful. Do justice for Jackie.”
I.    The Verdict and Sentencing
       The jury found Rivera guilty of murder, fleeing a pursuing
peace officer’s motor vehicle causing death, assault on a peace
officer, and hit and run driving resulting in property damage.
       The trial court sentenced Rivera to an indeterminate term of
15 years to life for murder (count 1), four years (the middle term)
for assault on a peace officer (count 3), and one year (one-third the
middle term of three years) for driving or taking a vehicle without
consent with a prior conviction (count 4). The court imposed the
middle term of six years for fleeing a pursuing peace officer’s




                                 12
motor vehicle causing death (count 2) and stayed that term
pursuant to section 654.7
     Rivera filed a timely appeal.
                          DISCUSSION
A.    Applicable Law and Standard of Review
       “Only relevant evidence is admissible at trial. [Citation.]
Under Evidence Code section 210, relevant evidence is evidence
‘having any tendency in reason to prove or disprove any disputed
fact that is of consequence to the determination of the action.’ A
trial court has ‘considerable discretion’ in determining the
relevance of evidence. [Citation.] Similarly, the court has broad
discretion under Evidence Code section 352 to exclude even
relevant evidence if it determines the probative value of the
evidence is substantially outweighed by its possible prejudicial
effects.” (People v. Merriman (2014) 60 Cal.4th 1, 74; accord,
People v. Hardy (2018) 5 Cal.5th 56, 87; see People v. Duff (2014)
58 Cal.4th 527, 558 [reviewing courts “afford trial courts wide
discretion in assessing whether in a given case a particular piece
of evidence is relevant and whether it is more prejudicial than
probative”].) “‘Prejudice for purposes of Evidence Code
section 352 means evidence that tends to evoke an emotional bias
against the defendant with very little effect on issues, not evidence
that is probative of a defendant's guilt.’” (People v. Valdez (2012)
55 Cal.4th 82, 133.)



7      The trial court also sentenced Rivera to 180 days in county
jail on each of the charges of hit-and-run driving resulting in
property damage (count 5) and driving when privilege suspended
or revoked (count 6). Rivera’s custody credits exceeded the
imposed jail sentences.



                                 13
      “A trial court’s ruling on the admission or exclusion of
evidence is reviewed for abuse of discretion.” (People v. DeHoyos
(2013) 57 Cal.4th 79, 131; accord, People v. Cowan (2010)
50 Cal.4th 401, 462.) “‘A trial court’s decision to admit or exclude
evidence is a matter committed to its discretion “‘and will not be
disturbed except on a showing the trial court exercised its
discretion in an arbitrary, capricious, or patently absurd manner
that resulted in a manifest miscarriage of justice.’”’” (People v.
Masters (2016) 62 Cal.4th 1019, 1056.)
B.    Rivera Forfeited Any Objection to Villanueva’s Body Camera
      Footage
       Rivera concedes his counsel did not object to the admission
of Villanueva’s body camera footage. Rivera therefore forfeited the
issue. (See People v. Seumanu (2015) 61 Cal.4th 1293, 1328
[“challenges to the admission of evidence must be preserved for
appellate review with a timely and specific objection at trial”];
People v. Demetrulias (2006) 39 Cal.4th 1, 19-20 [“[w]e conclude
defendant forfeited the issue of the evidence’s admission by his
failure to make a timely objection on this ground”].)
       Rivera contends that objection to Villanueva’s body camera
footage would have been futile because the trial court overruled
defense counsel’s objection to Sanchez’s body camera footage and
later ruled that none of the prosecution’s exhibits was irrelevant or
unduly prejudicial. Rivera’s argument is not persuasive.
       “The overruling of an objection to one item of evidence does
not necessarily mean an objection to different evidence would have
been futile.” (People v. Livingston (2012) 53 Cal.4th 1145, 1160;
accord, People v. Williams (2015) 61 Cal.4th 1244, 1285.) The
Sanchez footage and the Villanueva footage are not identical.
They contain similar post-collision scenes of the burning vehicle




                                 14
and Villanueva’s extraction of Rivera from the vehicle. The
Villanueva footage also depicts Villanueva’s reaction and conduct
upon realizing he could not extract Cortez from the burning
vehicle. Defense counsel could not reasonably have concluded that
the trial court’s overruling of the objection to the Sanchez footage
necessarily rendered futile an objection to all or some of the
Villanueva footage. Indeed, the trial court granted defense
counsel’s motion to strike Villanueva’s testimony about his
religious beliefs, which Villanueva offered as the prosecutor
questioned him about the body camera footage. By failing to object
to Villanueva’s footage, Rivera forfeited his objection to the
admission of the footage. Even if he had not forfeited the issue,
however, the trial court did not abuse its discretion in admitting
the footage, as we discuss below.
C.    The Trial Court Did Not Abuse Its Discretion in Admitting
      Sanchez’s and Villanueva’s Body Camera Footage
       Rivera argues that Sanchez’s and Villanueva’s body camera
footage was irrelevant. Rivera also argues the trial court abused
its discretion under Evidence Code section 352 in admitting the
footage because it was “vastly more prejudicial than probative.”
Neither argument has merit.
       The parties agreed that the murder charge required the
People to prove that Rivera acted with implied malice. (See
§§ 187, subd. (a), 188, 189.) “Implied malice has been judicially
interpreted ‘as having “both a physical and a mental component.
The physical component is satisfied by the performance of ‘an act,
the natural consequences of which are dangerous to life.’
[Citation.] The mental component is the requirement that the
defendant ‘knows that his conduct endangers the life of another




                                15
and . . . acts with a conscious disregard for life.’”’” (People v. Cruz
(2020) 46 Cal.App.5th 740, 751.)
       The body camera footage was relevant to and probative on a
primary issue at trial: whether Rivera acted with implied malice,
including whether the natural and probable consequences of his
reckless driving were dangerous to life. The severe damage to the
vehicle from the force of the impact, the fire that immediately
erupted, and the officers’ difficulty in extinguishing the fire
demonstrated the dangerousness of Rivera’s driving and that
death was likely to result from his driving. The trial court did not
err in determining that the body camera footage was relevant to
the murder charge.
       The trial court also did not err in finding that the footage
was not unduly prejudicial. To be sure, the footage is not easy to
watch. But “‘victim photographs and other graphic items of
evidence in murder cases always are disturbing.’” (People v. Heard
(2003) 31 Cal.4th 946, 976 (Heard); see People v. Brooks (2017)
3 Cal.5th 1, 55 [“any ‘revulsion [objected-to photographs] induce is
attributable to the acts done, not to the photographs’”].) That the
body camera footage is “graphic and unpleasant to consider does
not render the introduction of those images unduly prejudicial.”
(Heard, at p. 976; see People v. Perez (2018) 4 Cal.5th 421, 458
[“[e]ven if the photos were unsettling, the degree of prejudice did
not outweigh the probative value enough to exceed the trial court’s
discretion”]; People v. Ibarra (2007) 151 Cal.App.4th 1145, 1151
[trial court did not err in admitting footage of police rescuing
victim].) The footage accurately depicts the outcome of Rivera’s
reckless driving and, based upon our independent review of the
footage, is not unduly provocative or sensationalistic. Any risk of
undue prejudice did not substantially outweigh the strong
probative value of the footage. (See People v. Sanghera (2016)




                                  16
6 Cal.App.5th 365, 373 [“under [Evidence Code] section 352, the
prejudicial effect or other counterweights must ‘substantially
outweigh[ ]’ the probative value”].)
       Rivera argues that the footage—“particularly Villanueva’s
body cam[era] footage”—created an inaccurate and prejudicial
impression that Cortez died in the fire. He asserts that the jury
viewed the body camera footage four days before the coroner
testified that Cortez died of blunt force trauma from the collision,
leaving the jury “to stew in these images for four days before the
cause of death was revealed to them.”
       The jury viewed Sanchez’s footage on Thursday and
Villanueva’s footage the following Monday, which was the next
trial day. The coroner testified the same day the jury viewed
Villanueva’s footage and heard Villanueva’s testimony. Thus, at
most a few hours elapsed between the jury’s viewing of
Villanueva’s footage and the coroner’s testimony. The coroner
testified that Cortez’s head injury was “devastating” and
“incompatible with life,” that she would have died “within a matter
of seconds,” and that it did not appear the fire contributed to her
death. In addition, the trial court instructed the jury before
opening statements to “keep an open mind throughout the trial”
and “not make up your mind about the verdict or any issue until
after you have discussed the case with the other jurors during
deliberations.” Rivera’s speculation that the jury might have
temporarily believed that Cortez died in the fire does not support a
conclusion that the body camera footage was unduly prejudicial.
       Rivera also argues that Villanueva’s footage provided the
prosecutor a basis to compare Villanueva and Rivera in his
rebuttal closing argument, which “arouse[d] the passions of the
jurors and improperly sway[ed] them in their deliberations.” As
an initial matter, defense counsel did not object to the prosecutor’s




                                 17
argument. Rivera thus forfeited any challenge to the prosecutor’s
argument. (People v. Hoyt (2020) 8 Cal.5th 892, 944.)
Furthermore, the prosecutor could have drawn the same
comparison of Villanueva’s and Rivera’s conduct from the trial
testimony about their respective actions. The prosecutor’s rebuttal
argument does not demonstrate that Villanueva’s body camera
footage was unduly prejudicial.8
D.   Even if the Trial Court Erred in Admitting the Body Camera
     Footage, Any Error Was Harmless
      Even if we agreed with Rivera that the trial court erred in
admitting the body camera footage, “we nonetheless would
conclude that any error in admitting such evidence was harmless
under the Watson standard.” (Heard, supra, 31 Cal.4th at p. 978;
see People v. Watson (1956) 46 Cal.2d 818, 836.) “‘Under the
Watson standard, the erroneous admission of a photograph
warrants reversal of a conviction only if the appellate court
concludes that it is reasonably probable the jury would have
reached a different result had the photograph been excluded.’”
(Heard, at p. 978.)


8      Rivera also argues Sanchez’s and Villanueva’s post-collision
footage was cumulative of other visual evidence. Rivera does not
specifically identify the evidence he contends rendered the body
camera footage cumulative. We conclude after reviewing the
record, however, that the footage was not improperly cumulative of
other post-collision visual evidence. In addition to Sanchez’s and
Villanueva’s body camera footage, the People also introduced nine
post-collision photographs of the Honda and three post-collision
photographs of Cortez in the Honda. These images depict the
vehicle from different sides and positions, and, in contrast to the
body camera footage, all of these images depict the vehicle after
the fire had been extinguished.



                                18
       The People introduced extensive evidence of Rivera’s high-
speed, reckless driving in the stolen Honda. Testimony and visual
evidence demonstrated that, in an effort to evade police, Rivera
drove between 70 and 110 miles per hour on city streets, ran
numerous red lights, drove on the opposite side of the road, and
collided with two vehicles. After the second collision, Rivera lost
control of the Honda and crashed into a utility pole, killing Cortez.
Given this strong evidence, even if the trial court had excluded the
body camera footage, it is not reasonably probable the jury would
have reached a different verdict on any of the charges.
                          DISPOSITION
      The judgment is affirmed.



                                       McCORMICK, J.
We concur:



      SEGAL, Acting P. J.



      FEUER, J.





      Judge of the Orange County Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.



                                  19